Motion referred to the court that rendered the decision. Present — Lewis, P. J., Cars-well, Johnston, Adel and Wenzel, JJ. Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals denied. On the court’s motion, the decision of this court handed down June 14, 1948. (ante, p. 806) is amended to read as follows: Judgment of an official referee permanently restraining appellant and others from interference with the use by the respondent, his guests, patrons, etc., of certain facilities located upon the real property of the appellant, from interfering with the quiet enjoyment of the premises leased to the respondent, and directing the removal of obstructions and fences, unanimously affirmed, with costs. No opinion. Present — Carswell, Acting P. J., Johnston, Nolan, Sneed and Wenzel, JJ.